Name: Commission Regulation (EEC) No 1250/88 of 4 May 1988 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 119/ 10 Official Journal of the European Communities 7. 5 . 88 COMMISSION REGULATION (EEC) No 1250/88 of 4 May 1988 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), Whereas Commission Regulation (EEC) No 2374/79 (3), as last amended by Regulation (EEC) No 180/88 (4), fixes certain selling prices for beef and veal taken over by the intervention agencies before 1 April 1987 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 October 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2374/79, '1 April 1987' is hereby replaced by '1 October 1987'. Article 2 This Regulation shall enter into force on 9 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 24. (2 OJ No L 370, 30. 12. 1987, p. 7. (3) OJ No L 272, 30. 10 . 1979, p. 16 . (4) OJ No L 19, 23 . 1 . 1988, p. 9 .